                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon FKA
                                                            9    The Bank of New York as Trustee for the
                                                                 Certificateholders CWALT, Inc. Alternative Loan
                                                            10   Trust     2005-58       Mortgage  Pass-Through
                                                                 Certificates, Series 2005-58
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                  UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                         DISTRICT OF NEVADA
                                                            13
                                                                 THE BANK OF NEW YORK MELON fka THE                       Case No.: 2:17-cv-01809-MMD-PAL
                                                            14   BANK OF NEW YORK AS TRUSTEE FOR
                                                                 THE CERTIFICATEHOLDERS OF CWALT,
                                                            15   INC., ALTERNATIVE LOAN TRUST 2005-58,                    STIPULATION AND ORDER TO
                                                                 MORTGAGE               PASS-THROUGH                      AMEND BRIEFING SCHEDULE
                                                            16   CERTIFICATES, SERIES 2005-58, a New York
                                                                 corporation,
                                                            17                                                            [FIRST REQUEST]
                                                                                    Plaintiff,
                                                            18
                                                                 vs.
                                                            19
                                                                 DORIS J. BARRETT, an individual; WILLIAM
                                                            20   BARRETT; an individual; 2298 DRIFTWOOD
                                                                 TIDE TRUST, a Nevada trust,
                                                            21
                                                                                    Defendants.
                                                            22
                                                                              The Bank of New York Mellon, fka The Bank of New York, as Trustee for the
                                                            23
                                                                 Certificateholders CWALT, Inc. Alternative Loan Trust 2005-58 Mortgage Pass-Through
                                                            24
                                                                 Certificates, Series 2005-58 (BoNYM) and Defendant 2298 Driftwood Tide Trust (the Trust)
                                                            25
                                                                 stipulate as follows:
                                                            26
                                                                              1.   Trust filed its motion to dismiss, or in the alternative, a motion for summary judgment
                                                            27
                                                                 on July 19, 2019. [ECF No. 19, 20].
                                                            28

                                                                 49623717;1
                                                            1                 2.   BoNYM's response to both motions is currently due on August 2, 2019.

                                                            2                 3.   The parties hereby stipulate and agree BoNYM shall have seven (7) additional days

                                                            3    to file its responses. The new deadline for BoNYM to file its response to Trust's motion to dismiss,

                                                            4    or in the alternative, motion for summary judgment shall be August 9, 2019. Trust shall have until

                                                            5    August 30, 2019 to file its reply in support of its motion.

                                                            6                 4.   This is the first request for an extension of this deadline and is not made for purposes

                                                            7    of undue delay.

                                                            8    Dated this 1st of August, 2019
                                                                  AKERMAN LLP                                             ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            9

                                                            10    /s/ Jamie K. Combs                                      /s/ Timothy E. Rhoda
                                                                  DARREN T. BRENNER, ESQ.                                 ROGER P. CROTEAU, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Nevada Bar No. 8386                                     Nevada Bar No. 4958
                                                                  NATALIE L. WINSLOW, ESQ.                                TIMOTHY E. RHODA, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12    Nevada Bar No. 12125                                    Nevada Bar No. 7878
AKERMAN LLP




                                                                  JAMIE K. COMBS, ESQ.                                    2810 W. Charleston Boulevard, Suite 75
                                                            13
                                                                  Nevada Bar No. 13088                                    Las Vegas, NV 89102
                                                            14    1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89134                                 Attorneys for 2298 Driftwood Tide Trust
                                                            15
                                                                  Attorneys for The Bank of New York Mellon FKA
                                                            16    The Bank of New York as Trustee for the
                                                                  Certificateholders CWALT, Inc. Alternative Loan
                                                            17
                                                                  Trust     2005-58      Mortgage   Pass-Through
                                                            18    Certificates, Series 2005-58

                                                            19
                                                                                                                  ORDER
                                                            20
                                                                              IT IS SO ORDERED:
                                                            21

                                                            22                                           _________________________________________
                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                            23

                                                            24                                           DATED:
                                                                                                         _8/2/2019__________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 49623717;1
